t c memo united_states tax_court jessie j chambers petitioner v commissioner of internal revenue respondent docket no filed date jessie j chambers pro_se jordan s musen and william a blagg for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated continued agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction filed date and supplemented on date although respondent contends that this case must be dismissed on the ground that petitioner failed to file his petition within the time prescribed in sec_6213 petitioner argues that respondent failed to mail the notice_of_deficiency to his last_known_address although it is evident that we lack jurisdiction over the petition filed herein we must decide the proper ground for dismissal background on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for and additions to tax in the amounts of dollar_figure and dollar_figure pursuant to sec_6651 and sec_6654 respectively the notice_of_deficiency was mailed to continued all rule references are to the tax_court rules_of_practice and procedure there is a discrepancy in the record concerning the exact mailing date of the notice_of_deficiency for although the notice_of_deficiency is dated date respondent submitted a u s postal service form_3877 which indicates that the notice_of_deficiency was mailed on date considering all of continued petitioner pincite n fayette dr fayetteville georgia the fayetteville address the fayetteville address is the address listed on petitioner's tax_return which is the last return that petitioner filed prior to the mailing of the notice_of_deficiency for the notice_of_deficiency for was returned to respondent undelivered marked unclaimed and listing a forwarding address for petitioner of ambassador drive lithia springs georgia the lithia springs address on date respondent mailed a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and respondent mailed the notice_of_deficiency to petitioner at the fayetteville address on date petitioner filed a timely petition for redetermination with the court assigned docket no respecting the notice_of_deficiency for and listing his address as the lithia springs address in date petitioner met with revenue_officer sharon pittman to discuss a levy that had been placed against his bank account for taxes allegedly due for petitioner advised revenue_officer pittman that he was residing at the lithia continued the facts and circumstances we conclude that the notice_of_deficiency for was mailed on date springs address and that his mailing address was p o box austell georgia the austell address on date petitioner filed his tax_return listing the lithia springs address as his current address on date respondent mailed a notice_of_deficiency to petitioner determining deficiencies in additions to and accuracy-related_penalties with respect to his federal income taxes for and as follows additions to tax accuracy-related_penalty year deficiency sec_6651 sec_6654 sec_6662 dollar_figure dollar_figure dollar_figure --- big_number --- --- dollar_figure big_number big_number --- duplicate originals of the notice_of_deficiency were mailed to petitioner at the lithia springs address and the austell address on date petitioner filed an imperfect petition for redetermination with the court contesting respondent's determinations for the taxable years and the petition was delivered to the court in a u s postal service express mail envelope bearing a u s postal service postmark date of date petitioner subsequently filed a proper amended petition as indicated respondent filed a motion to dismiss for lack of jurisdiction alleging that petitioner failed to file hi sec_3 at the time that the petition was filed petitioner resided at the fayetteville georgia address petition within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent's motion to dismiss alleging that the deficiency notices were not mailed to his correct address respondent filed a response to petitioners' objection countering that the deficiency notices were mailed to petitioner's last known addresses a hearing was conducted at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the pending motion although petitioner did not appear at the hearing he did file a written_statement with the court pursuant to rule c petitioner's rule c statement includes allegations that because petitioner and his wife separated and reconciled a number of times during the period through petitioner did not receive the notices of deficiency in question in particular petitioner asserts that the notice_of_deficiency for was mailed to his wife's address after one of their separations while the notice_of_deficiency for and was mailed to petitioner's former address after he had reconciled with his wife and moved back to the fayetteville address although petitioner does not specify the date of the purported communication petitioner asserts that he left a message for revenue_officer pittman in advising her that he had moved back to the fayetteville address respondent states that she has no record of any such communication discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent mailed the notice_of_deficiency for on date and the notice_of_deficiency for and on date the petition in this case was postmarked date and was received and filed by the court on date given that the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition with respect to either of the notices of deficiency it follows that we lack jurisdiction over the petition sec_6213 and sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue valid notices of deficiency under sec_6212 petitioner contends that respondent failed to mail the notices of deficiency to his last_known_address we disagree although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to the taxpayer at his or her last_known_address is on the taxpayer yusko v commissioner supra pincite there does not appear to be any dispute that the notice_of_deficiency for was mailed to petitioner's correct address but for his separation from his wife at the time the notice was issued in the absence of any evidence that petitioner notified respondent that he was living at an address other than the fayetteville address at that time we conclude that respondent mailed the notice_of_deficiency for to petitioner's last_known_address and that such notice is valid under sec_6212 we are also satisfied that the notice_of_deficiency for and was mailed to petitioner's last_known_address the record indicates that in date petitioner advised revenue_officer pittman that he was residing at the lithia springs address and that his mailing address was the austell address in addition on date petitioner filed his tax_return listing the lithia springs address as his current address we are unable to find that petitioner provided respondent with clear and concise notice that he had moved back to the fayetteville address prior to the mailing of the notice_of_deficiency on date under the circumstances we conclude that the notice_of_deficiency for and was mailed to petitioner at his last_known_address consequently we shall grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioner cannot pursue his case in this court he is not without a remedy petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
